Citation Nr: 0731446	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1950 to 
March 1954, and January 1955 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The July 2003 rating decision granted service 
connection for PTSD, and assigned an initial disability 
rating of 10 percent for the entire period of claim from 
August 2002

The veteran testified before a Decision Review Officer at the 
RO in March 2004.  A copy of the transcript is included in 
the claims file. 

The Board finds that the record raises an inferred claim for 
a total disability rating based on individual unemployability 
(TDIU).  In an April 2004 report, a VA psychiatrist indicated 
that the veteran was unemployable primarily because of his 
PTSD, as well as other factors such as the general medical 
condition, which the examiner noted includes the service-
connected disability of hearing loss.  When the record 
contains evidence of potential entitlement to a TDIU, that 
evidence becomes an inferred claim that must be adjudicated.  
Norris v. West, 12 Vet. App. 413 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider TDIU).  Review of the record reveals 
that the veteran has not completed an application for TDIU 
(VA Form 21-8940), and that the claim for TDIU has not been 
adjudicated.  In VAOPGCPRPEC 6-96, VA General Counsel held 
that a TDIU issue raised in connection with a claim for an 
increased rating may be considered a component of an appealed 
rating claim only if the TDIU claim is based solely upon the 
disability that is the basis of the higher rating claim.  In 
this case, the Board lacks jurisdiction over the raised TDIU 
claim because the veteran has other service-connected 
disabilities of hearing loss and tinnitus that need to be 
considered in determining whether the veteran meets the 
schedular or extraschedular criteria for a TDIU.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the Board refers the issue of TDIU to the RO for initial 
adjudication.  


FINDINGS OF FACT

1.  For the entire period of claim, the veteran's PTSD 
symptomatology has manifested disturbances of motivation and 
mood, hyper arousal, chronic irritability, and difficulty 
establishing and maintaining effective work and social 
relationships, reflecting occupational and social impairment 
with reduced reliability and productivity. 

2.  For the entire period of claim, the veteran's PTSD 
symptomatology has not manifested occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an initial disability rating of 50 percent for 
the veteran's service-connected PTSD have been met for the 
entire period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107  (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated September 2002, March 2003, July 
2003, and August 2003, VA satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim 
for a higher initial rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.  For the above reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).

Initial Rating for PTSD

By way of history, the veteran applied for service connection 
for PTSD in August 2002.  Service connection for PTSD was 
granted in a July 2003 rating decision.  The July 2003 rating 
decision assigned a 10 percent initial disability rating for 
the entire period of the claim.  The veteran appealed the 
July 2003 rating decision assignment of initial rating, 
asserting that a higher initial disability rating than 10 
percent for service-connected PTSD was warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. 
§ 4.7.  In cases, such as here, where the appeal ensues from 
the veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In the July 2003 rating decision on appeal, RO assigned a 10 
percent initial disability rating for PTSD under Diagnostic 
Code 9411.  38 C.F.R. § 4.130.  Under the General Rating 
Formula for Mental Disorders at 38 C.F.R. § 4.130, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if the 
veteran's symptoms are controlled by continuous medication.

A 30 percent rating is warranted where the disability is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A physician's  classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage rating is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The DSM-IV provides that GAF scores ranging between 61 and 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41-50 denote serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  

A VA PTSD screening note dated in October 2001 found that the 
veteran reported problems with his nerves ever since he 
separated from service.  The veteran reported two combat 
tours in Korea and Vietnam, which are verified in the 
records.  The veteran reported having trouble falling asleep 
and staying asleep.  He had nightmares every night.  He felt 
nervous all the time and had trouble being around others.  He 
also feel irritable.  He lived with his wife on a farm.  He 
reported being divorced one time with five children.  He 
reported working for 10 years following retirement from the 
military.  He stated that he had trouble getting along with 
others at work and would frequently get into fights.  He 
denied any hobbies due to his health and mental problems.  He 
stated that he abused alcohol for the past 30 years, but quit 
on his own 18 months ago because of many driving under the 
influence charges.  

VA treatment report dated in August 2002 noted symptoms of 
irritability, low frustration tolerance, hypervigilance, 
nightmares and flashbacks, difficulty dealing with the public 
and social situations, mood and affect lability, and anxiety.  
Examination revealed that the veteran's affect was irritable, 
anxious, and labile.  The diagnoses were PTSD and history of 
alcohol dependence reportedly in remission.  The examiner 
assigned a GAF score of 40, and gave the veteran a trial of 
Wellbutrin SR and Seroquel to help with nightmares and poor 
sleep.  

A February 2003 VA treatment record noted that speech was 
soft spoken, normal rate.  Mood was depressed.  Affect was 
congruent with mood.  The veteran's insight was limited.  The 
impression was chronic (moderate) PTSD, and the examiner 
assigned a GAF score of 41. 

An April 2003 VA examination report noted that mood was 
anxious, and affect was mildly anxious.  The diagnosis was 
mild, chronic PTSD.  The examiner assigned a GAF score of 67.  

Private psychiatric assessment dated September 2003 indicated 
that the veteran complained of flashbacks and difficulty 
sleeping.  The veteran stated that he though of suicide at 
times with his physical pain. The physician indicated that 
the veteran had a severe problem with alcohol and with his 
temper, even as a school child.  He was into everything that 
came along, did not attend class much.  He hit the teacher in 
the head with a paddle in the 4th grade.  The diagnoses were 
chronic, severe alcoholic dependency, and possible PTSD.  The 
physician noted that the veteran had a military career, and 
that the veteran claimed PTSD for his tours of duty and his 
exposure to trauma.  The GAF score given was 60.  

An April 2004 VA examination report reflects mildly depressed 
mood.  The physician also noted that the veteran described 
having nightmares two to three times a week, he avoids crowds 
and people that remind him of the Vietnamese or people who 
might engage in discussions of war, and he described himself 
as isolative with few interests outside of staying home.  The 
veteran described symptoms of hyper arousal, insomnia, 
hypervigilance to his surroundings, and irritability.  The 
physician indicated that the veteran has severe impairment in 
his psychosocial function secondary to his inability to be 
around people.  This limited his activities.  He no longer 
attended church and went out of his way to avoid crowds.  The 
physician opined that this was why the veteran was 
unemployed, in addition to the veteran's age and general 
medical condition.  The diagnosis was PTSD.  The GAF score 
given was 50.  

Upon review, recurring symptoms shown on medical evaluations, 
particularly in VA treatment records and the most recent VA 
examination report, included disturbances of motivation and 
mood, hyper arousal, chronic irritability, and difficulty 
establishing and maintaining effective work and social 
relationships.  The Board finds that these symptoms more 
nearly approximate the schedular rating criteria for a 50 
percent initial disability rating for the entire period of 
claim.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board further finds that a 70 percent evaluation is not 
warranted in this case for any period of the claim.  Symptoms 
such as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene were not shown.  In fact, VA examinations dated in 
April 2003 and April 2004, and the private physician's report 
dated in September 2003, all noted no impairment in thought 
process or communication, no suicidal or homicidal ideations, 
and no gross cognitive deficits or memory loss.  

The veteran indicated to the physicians that he had 
difficulty in the past adapting to stressful circumstances, 
particularly with his last employment; however, there were no 
clinical findings indicating a current problem in adapting to 
stressful circumstances.  The veteran's last job was in 1986, 
according to the April 2004 VA examination report.  

An inability to establish and maintain effective 
relationships is also not shown.  The claims file shows that 
the veteran is currently married.  The most recent 
examination report noted that the veteran, while not talking 
much with his wife, did not report any specific problems in 
their relationship.  While the veteran's symptomatology 
certainly creates a situation where it is difficult for him 
to establish and maintain effective relationships, it is 
shown that he has the ability to do so.  

The veteran's GAF score ranges from 40 to 67.  VA treatment 
records in 2002 and 2003 consistently show GAF scores in the 
40s, which reflect serious symptoms or serious impairment in 
social and occupational functioning.  Subsequent VA 
examination report dated in April 2003 and the private 
medical evaluation performed in September 2003 give GAF 
scores in the 60s, which reflect some mild symptoms or some 
difficulty in social and occupational functioning, but 
indicate that the veteran is functioning well and has some 
meaningful interpersonal relationships.  The most recent VA 
examination report assigned a GAF score of 50, which is at 
the higher range of the scale score indicating serious 
symptoms.   Interpreting the reports of various examination 
assignment of GAF scores in light of the whole recorded 
history, and as part of a reconciliation of the various 
reports into a consistent picture in accordance with 
38 C.F.R. § 4.2, the Board finds that the overall 
characterization of psychiatric symptoms indicated by the GAF 
scores is from moderate to serious symptoms, with moderate-
to-serious social and occupational impairment.  Such overall 
characterization is consistent with the degree of impairment 
contemplated by a 50 percent shedular disability rating for 
PTSD under Diagnostic Code 9411, which encompasses 
occupational and social impairment with reduced reliability 
and productivity due to psychiatric symptoms, and includes 
difficulty in establishing and maintaining effective work and 
social relationships. 

While the Board has considered the GAF scores assigned based 
on the veteran's psychiatric impairment, the GAF scores also 
must be interpreted in the light of the whole recorded 
history, including specific psychiatric symptoms shown by the 
evidence.  The veteran's actual and specific psychiatric 
symptomatology due to PTSD reflected by the clinical findings 
outweighs any general characterization of disability as 
reflected by the assignment or GAF scores.  The veteran 
exhibited no symptoms under the 70 percent criteria.  For 
these reasons, the Board finds that the evidence shows that 
the veteran's PTSD symptoms do not for any period of the 
claim more nearly approximate the criteria for a 70 percent 
initial disability rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.       

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular rating commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



In this case, the evidence does not suggest, nor does the 
veteran contend, that this case presents an exceptional or 
unusual disability picture render a schedular rating 
impractical.  There is also no indication that the veteran is 
frequently hospitalized for his service-connected PTSD.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action. VAOPGCPREC 6-96.


ORDER

An initial disability rating of 50 percent for service-
connected PTSD is granted for the entire period of claim, 
subject to the regulations governing the award of monetary 
benefits.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


